Citation Nr: 1131571	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-38 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In May 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 
The Veteran originally claimed entitlement to service connection for PTSD only, but the Board notes that the Veteran's post-service treatment records present other psychiatric diagnoses for his symptoms.  When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, the Board has broadened the Veteran's claim to include entitlement to service connection for an acquired psychiatric disorder, including PTSD.   


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, adjustment disorder with mixed anxiety and depressed mood is etiologically related to the Veteran's active duty military service.


CONCLUSION OF LAW

Adjustment disorder with mixed anxiety and depressed mood was incurred in the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for adjustment disorder with mixed anxiety and depressed mood is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations as to that claim.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's orders in the May 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

The Board observes that service connection for PTSD may also be granted based on a diagnosis of the disorder associated with a verified in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  However, the record establishes that the Veteran's currently diagnosed acquired psychiatric disorder is adjustment disorder with mixed anxiety and depressed mood.  Therefore, the Board will not address whether the requirements for service connection specific to PTSD have been met. 

The Veteran contends that he has an acquired psychiatric disorder that became symptomatic as a result of the memories of detailed histories taken from POWs during his active duty surfacing during his current civil employment.  Therefore, he contends that service connection is warranted for an acquired psychiatric disorder.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As indicated in the Introduction, the record reveals that the Veteran has sought post-service treatment for psychiatric symptoms that have been associated with various diagnoses.  Additionally, the July 2010 VA examiner diagnosed adjustment disorder with mixed anxiety and depressed mood.  Therefore, the Board finds that the Veteran has a currently diagnosed disability with regard to his claim. 

A review of the Veteran's DA 20 indicates that he was a Senior Personnel Records Specialist during his active duty.  He then served for several years in both the Army Reserves with multiple periods of active duty for training (ACDUTRA) and also in civilian service at until he retired in January 2010.  His reported duties after his active service included first reviewing and reporting casualty data and then providing summaries relating to troop mobilization and casualty data.  He argues that these post-service civilian duties raised memories of his duties working with POWs, which then caused his acquired psychiatric disorder symptoms to manifest.

The only competent opinion of record is that of the July 2010 VA examiner.  The examiner reviewed the claims file, documented the Veteran's subjective complaints and history with regard to his symptomatology, and examined the Veteran.  She diagnosed adjustment disorder with mixed anxiety and depressed mood.  Considering the Veteran's documented service and his reported medical history, the examiner determined that it is at least as likely as not that the Veteran's adjustment disorder is causally or etiologically related to his military service.  

The Board notes that the Veteran had both military and civilian service with his civilian service extending for several years after his active duty military service and that the Veteran pinpoints the actual start of his symptoms within his civilian service.  However, the examiner had available service personnel records that defined the years of the Veteran's active duty, reserve, and civilian service, and she also had a detailed account by the Veteran of his duties and subjective perception of his symptoms.  In view of these facts, the examiner determined that the Veteran's adjustment disorder was causally or etiologically related to his military service, which, absent further detail, the Board construes as his active duty military service.  Accordingly, affording the benefit of the doubt to the Veteran, the Board determines that his adjustment disorder with mixed anxiety and depressed mood is related to his active duty military service.  Therefore, service connection for adjustment disorder with mixed anxiety and depressed mood is granted. 


ORDER

Service connection for adjustment disorder with mixed anxiety and depressed mood is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


